Name: Council Regulation (EEC) No 4050/86 of 22 December 1986 extending and amending Regulation (EEC) No 572/86 concerning the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic in trade with Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 377 / 29 COUNCIL REGULATION (EEC) No 4050/ 86 * of 22 December 1986 extending and amending Regulation (EEC) No 572 / 86 concerning the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic in trade with Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , Whereas a Free Trade Agreement (*) has been concluded between the Community and Norway ; Whereas an Additional Protocol to that Agreement ( 2 ) has been signed on 14 July 1986 , but cannot enter into force on 1 January 1987 because Norway has been unable to ratify it in time , whereas Regulation (EEC) No 572 / 86 ( 3 ) will expire on 31 December 1986 ; Whereas it is necessary to extend and amend that Regulation as far as Norway is concerned until the Additional Protocol enters into force , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 572 / 86 as amended by that Regulation shall be extended , as far as Norway is concerned , until the entry into force of the Additional Protocol to the Free Trade Agreement between the Community and Norway , but not later than 30 April 1987 . Article 2 1 . All references to the EFTA countries in the provisions of Regulation (CEE ) No 572 / 86 are replaced by a reference to 'Norway'. 2 . Article 1 ( 1 ) is replaced by the following: ' 1 . For the products covered by the Free Trade Agreement and subject to the provisions of Article 2 , the customs duties on imports of products originating in Norway into Spain , including the Canary Islands , Ceuta and Melilla , and Portugal shall be reduced from 1 January 1987 to 77,5 % and 80 % respectively of the basic duties .' 3 . Article 6 (2), first indent , is replaced by the following : '2 . For the products listed in Table I of Protocol No 2 to the Free Trade Agreement , the Kingdom of Spain and the Portuguese Republic shall reduce by 22,5 % and 20 % respectively the difference between:  the basic duty indicated in Article 2 of this Regulation ; and  the duty (other than the variable component) indicated in the last column of Table I of Protocol 2 .' Article 3 The following Article is inserted : 'Article 7a The ad valorem charge of 0,4 % applied by the Portuguese Republic to goods imported temporarily , goods reimported (excluding containers ) and goods imported under the inward processing arrangements characterized by the rebate of duties levied on the import of goods and after export of the products obtained ('drawback') shall be reduced to 0,2 % on 1 January 1987 .' Article 4 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable to all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW (*) OJ No L 171 , 27 . 6 . 1973 , p. 2 . ( 2 ) OJ No L 337 , 29 . 11 . 1986 , p. 2 . ( 3 ) OJ No L 56 , 1 . 3 . 1986 , p. 89 .